Citation Nr: 0002684	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, to include hallux valgus and a left tendoachilles 
rupture, on a direct basis and as secondary to service-
connected bilateral knee disabilities.

2.  Entitlement to service connection for cerebellar 
degeneration with polyneuropathy.

3.  Entitlement to an increased (compensable) evaluation for 
intermittent synovitis, left knee, with mild chondromalacia.

4.  Entitlement to an increased (compensable) evaluation for 
intermittent synovitis, right knee, with mild chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Appellant and R. T.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal arises from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The January 1994 RO decision also denied service connection 
for a back disability.  As no notice of disagreement with 
this decision is of record, that issue is not before the 
Board.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's bilateral foot disability, to include hallux valgus 
and a left tendoachilles rupture, and any incident of 
service, nor is there any medical evidence to show that his 
bilateral foot disability was caused or aggravated by his 
service-connected bilateral knee disability; his claim for 
direct or secondary service connection for a bilateral foot 
disability, to include hallux valgus and a left tendoachilles 
rupture, is not plausible.

2.  There is no medical evidence of a nexus between the 
veteran's cerebellar degeneration with polyneuropathy and any 
incident of service; his claim for service connection is not 
plausible.

3.  The veteran's service-connected left knee disability is 
not manifested by instability, limitation of motion, or other 
objective functional impairment.

4.  The veteran's service-connected right knee disability is 
not manifested by instability, limitation of motion, or other 
objective functional impairment.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral foot disability, to include hallux valgus and a 
left tendoachilles rupture, on a direct basis and as 
secondary to service-connected bilateral knee disabilities, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for cerebellar 
degeneration with polyneuropathy is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable rating for intermittent 
synovitis, left knee, with mild chondromalacia, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5020-5260, 
5261 (1999).

4.  The criteria for a compensable rating for intermittent 
synovitis, right knee, with mild chondromalacia, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5020-5260, 
5261 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases that include an organic 
disease of the nervous system may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

A claim for secondary service connection must, as must all 
claims, be well grounded under 38 U.S.C. § 5107(a).  See 
Dinsay v. Brown, 9 Vet. App. 79, 86 (1996); Jones (Wayne), 
supra (requiring medical evidence showing a relationship 
between a service-connected disability and the condition 
claimed to be secondarily service-connected); see also Locher 
v. Brown, 9 Vet. App. 535, 539 (1996); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996).  In this regard, the appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The veteran's service medical records indicate he was seen in 
July 1966 for a mole on his left foot.  There are no records 
showing any bilateral foot condition, to include hallux 
valgus and a left tendoachilles rupture, nor any neurological 
condition, to include cerebellar degeneration with 
polyneuropathy.  The veteran's November 1967 discharge 
physical examination report indicates that, upon clinical 
evaluation, his neurologic system and feet were found to be 
normal.  The veteran's November 1967 medical history report 
also indicates the veteran complained of no neurologic or 
foot problems at that time.

No medical evidence has been submitted showing that 
cerebellar degeneration or polyneuropathy was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

Private and VA treatment and hospitalization records from 
February 1975 to October 1998 have been reviewed.  Hallux 
valgus has been defined as angulation of the great toe away 
from the midline of the body (toward the other toes) and can 
be caused by bunions.  See Verdon v. Brown, 8 Vet. App. 529, 
530 (1996).  A November 1995 VA treatment report contains an 
assessment of "[t]oes curled due to cerebellar 
degen[eration]."  A March 1998 VA treatment report contains 
a diagnosis of onychomycosis times 10, and hallux abducto 
valgus b/1.  There is no opinion contained an in any report, 
however, which relates the veteran's bilateral foot 
condition, to include hallux valgus and a left tendoachilles 
rupture, with either his active duty service or his service-
connected bilateral knee disability.

VA neurologic examinations in September 1993 and January 
1997, and numerous private reports, diagnose cerebellar 
degeneration, non-familiar type, with mild polyneuropathy or 
peripheral neuropathy.  None of these reports however, relate 
either the cerebellar degeneration or peripheral neuropathy 
with the veteran's active duty service.  The September 1993 
VA orthopedic examination report contains a diagnosis of 
probable unrecognized rupture of the tendoachilles, left, 
old.  The examiner indicated he was unable to account for the 
symptoms as a result of pathology in the lower legs or feet.  
The veteran's unsteadiness was felt to be the result of a 
cerebral ataxia, which was being investigated by Neurology 
consultation.  Circulation appeared to be adequate in both 
lower extremities.  Sensory examination was not consistent 
with any root or particular nerve distribution.

A January 1997 VA examination report contains a diagnosis of 
degenerative arthritis in the first metatarsal phalangeal 
joints, with very mild functional limitation.  The primary 
impairments in connection with his legs and back were noted 
to be unrelated to his cerebellar disease.  Also diagnosed 
was a remote healed partial rupture of the left Achilles 
tendon; probably post traumatic and unrelated to his other 
problems.  The examiner indicated the left Achilles tendon 
partial rupture was also no doubt induced by trauma; it was 
noted that sometimes such trauma may be rather minimal.  It 
was speculated that perhaps ataxia of the veteran's gait 
could have induced this, however, it was also noted that an 
abnormal gait could induce minor knee symptoms or even 
damage.

A September 1998 VA examination report contains a diagnosis 
of no intrinsic foot disease apart from the neurologic 
imbalance.  The examiner indicated he didn't believe the 
veteran had any impairment or disability related to the heel 
cord rupture, nor was he certain this rupture ever occurred.  
He indicated he believed the veteran had some clawing of the 
toes during gait, which was due to his neurologic imbalance, 
but that this was not producing any impairment or disability.  
Finally, he indicated that he did not "believe [the 
veteran's] feet problems are related to his service connected 
knee disorders."

Transcripts of RO hearings in September 1994 and June 1998 
are of record, and have been reviewed.  During his July 1999 
video conference hearing the veteran testified he first had 
foot problems overseas during his active duty service, 
jumping off a "deuce and a half," and that he ruptured his 
left Achilles tendon the same way.  He testified that his 
toes were curling under.  He also testified that his feet 
were always numb.

While the Board acknowledges the veteran's and his wife's 
opinions that the bilateral foot disability is related to his 
service-connected bilateral knee disability, The Board must 
point out that the relationship of the veteran's service-
connected disability and a non-service connected disability 
is not susceptible to informed lay observation, and thus, for 
there to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995); Schroeder v. Brown, 6 Vet. App. 220, 224 (1994).  
Also, as to their opinions that his neuropathy is related to 
his active duty service, the Board notes that they, as lay 
persons, are not qualified to offer opinions regarding the 
etiology, or cause, of this disability; such determinations 
require specialized knowledge or training, and, therefore, 
cannot be made by a lay person.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

In summary, there is no medical evidence of record relating 
either a bilateral foot condition, to include hallux valgus 
and a left tendoachilles rupture, to either the veteran's 
active duty service or to his service-connected bilateral 
knee disability, as required by Dinsay, supra.  There is also 
no medical evidence of record relating his cerebellar 
degeneration with polyneuropathy to his active duty service, 
or any incident of that service, as required by Epps, supra.  
Accordingly, the veteran's claims for service connection for 
a bilateral foot condition, to include hallux valgus and a 
left tendoachilles rupture, on a direct basis and as 
secondary to service-connected bilateral knee disabilities, 
and for cerebellar degeneration with polyneuropathy, must be 
denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  Increased ratings

The veteran contends, in essence, his bilateral knee 
disabilities are symptomatic and productive of functional 
impairment and, therefore, they constitute compensable 
disabilities.  Thus, the Board finds the veteran's increased 
rating claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible, inasmuch as a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to establish an increased 
rating claim as well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

During a September 1993 VA orthopedic examination the veteran 
reported being a lithographer currently.  He reported using a 
cane for stability due to both his bilateral knee 
disabilities and his back disability.  He reported no 
effusion in either knee for the past year, but uses Ibuprofen 
for pain.  Walking is limited to about 2-3 blocks due to both 
knee and back discomfort.  He also reported limited physical 
activities, including weightbearing.  Upon physical 
examination no effusion was found in either knee; normal 
stability bilaterally was found; and both knees were stable 
in both the anterior, posterior, and lateral planes, although 
there appeared to be slight weakness of both flexion and 
extension during manual testing.  Range of motion was found 
to be 0 degrees extension and 135 degrees flexion in the 
right knee, and 0 degrees extension and 140 degrees flexion 
in the left knee.  Both patellas were noted to be in the 
midline and to move freely from side to side.  No tenderness 
was produced on patellar compression.  Thigh circumference 
was 48 centimeters on each side, and calve circumference was 
33 centimeters on the right and 32 centimeters on the left.  
The examiner indicated that X-rays of both knees were 
basically within normal limits without evidence of arthritic 
change or other pathology.  The diagnosis was negative knee 
examinations bilaterally.  The examiner concluded that while 
the veteran did have a prior diagnosis of chondromalacia at 
the time of a 1978 arthroscopy, these symptoms appeared to 
have gradually diminished through the years, with the 
veteran's complaints now centering more on "instability" 
and the need to use a cane, which the examiner noted was felt 
to be more the result of the veteran's central nervous system 
problem, and which was becoming more bothersome.

A May 1996 VA treatment report contains an assessment of 
degenerative joint disease, bilateral knees, but contains no 
testing, X-rays, or other clinical evidence to support this 
diagnosis.

During a January 1997 VA examination the veteran reported 
being placed on Social Security benefits about three years 
before.  He reported being diagnosed with degenerative 
arthritis and being given Motrin for this.  The examiner 
attributed the veteran's abnormal gait to his cerebellar 
degeneration.  Upon physical examination some loss of muscle 
in the lower extremities, below the knees, was noted.  Range 
of motion testing revealed bilateral extension of 0 degrees 
and flexion of 160-170 degrees, without pain.  The 
ligamentous structure were found to be stable and normal, 
with no effusion or crepitus noted.  No evidence of locking 
was found, nor tenderness or synovial proliferation.  The 
examiner indicated that X-rays of the bilateral knees were 
negative.  The diagnosis was chondromalacia of both knees 
(previously diagnosed), mild, without functional impairment 
therefrom.  The examiner indicated there was no known 
connection between the bilateral chondromalacia and the 
veteran's back pain or his foot or ankle problems, noting the 
negative X-rays.

During a September 1998 VA examination the examiner indicated 
the knees were essentially normal.  Alignment was found to be 
good.  Range of motion testing revealed full extension and 
flexion to 140 degrees without pain.  Collateral and cruciate 
ligament tests seemed normal, with no instability 
demonstrated.  No signs of mechanical derangement were noted 
with McMurray testing and other rotation motions coming out 
of flexion.  No swelling or tenderness was found on 
examination, nor crepitation with patellofemoral resistance.  
The diagnosis was history of intermittent synovitis, 
bilateral knees, most likely due to mild chondromalacia 
patellae present since service.

The Board notes no treatment records specifically for the 
bilateral knees appear of record from August 1993 to the 
present.

Synovitis is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5020.  A note to that code provides that 
synovitis will be rated on limitation of motion of the 
affected part, as degenerative arthritis.  Under DC 5260, 
which rates limitation of flexion, flexion limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 60 
degrees warrants a 0 percent (noncompensable) rating.  DC 
5261 provides that extension limited to 10 degrees warrants a 
10 percent rating.  Extension limited to 5 degrees warrants a 
0 percent rating.  Thus, as the VA examination reports 
indicate no limitation of flexion or extension, a compensable 
(10 percent) rating for intermittent synovitis of the 
bilateral knee, with mild chondromalacia, is not warranted 
under these codes.

As ankylosis, recurrent subluxation, lateral instability, 
removed or dislocated semilunar cartilage, with locking, 
pain, or effusion into the joint, nonunion or malunion of the 
tibia and fibula, nor genu recurvatum, have been shown by the 
medical evidence of record, DC's 5256, 5257, 5258, 5259, 
5262, and 5263 are not applicable.  In determining a rating 
for a disability, the Board may only consider those factors 
which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  The Board notes that the veteran has 
complained of instability of the knees but there is no 
objective medical evidence of instability due to synovitis 
with chondromalacia of either knee.  In fact, examinations in 
recent years have found both knees to be stable.  The 
veteran's service-connected knee disabilities are not 
manifested by subluxation, instability, limitation of motion, 
or other objective functional impairment.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Additional impairment during exacerbations, 
or flare-ups, of his condition has not been demonstrated.  
There is no medical evidence of record, however, to show that 
any other symptom, including weakness or incoordination, 
results in additional functional impairment to a degree that 
would support a higher rating.  (i.e., a 10 percent rating 
for limitation of flexion to 45 degrees under DC 5260, or a 
limitation of extension to 10 degrees under DC 5261.)  As 
noted during the examinations, no pain on motion was found or 
reported by the veteran.  There is, therefore, no basis for 
the assignment of a compensable schedular rating for the 
veteran's bilateral knee disability.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261; DeLuca, supra.

The Board is cognizant of the veteran's gait and ambulation 
difficulties in recent years.  However, the medical evidence 
indicates that these problems are due to his nonservice-
connected cerebellar degenerative disease.  The overwhelming 
preponderance of the evidence is against the veteran's claim 
that his service-connected knees are productive of any 
appreciable functional limitation.

Accordingly, the preponderance of the evidence is against 
compensable ratings for the veteran's bilateral knee 
disabilities.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).












ORDER

Service connection for a bilateral foot condition, to include 
hallux valgus and a left tendoachilles rupture, on a direct 
basis and as secondary to service-connected bilateral knee 
disabilities, is denied.

Service connection for cerebellar degeneration with 
polyneuropathy is denied.

An increased (compensable) evaluation for intermittent 
synovitis, left knee, with mild chondromalacia, is denied.

An increased (compensable) evaluation for intermittent 
synovitis, right knee, with mild chondromalacia, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

